--------------------------------------------------------------------------------

Exhibit 10.1

SECOND AMENDMENT OF
EMPLOYMENT AGREEMENT

This SECOND AMENDMENT OF EMPLOYMENT AGREEMENT (this “Amendment”) is made to be
effective as of July 1, 2010, by and between BE Resources Inc., a Colorado
corporation (the “Company”), and David Q. Tognoni, an individual (“Employee”).

RECITALS

WHEREAS, the Company and Employee entered into an employment agreement on
December 1, 2007, as subsequently amended and extended ("Employment Agreement"),
the provisions of which are incorporated herein, under which the Company has
retained the Employee to serve as the President and Chief Executive Officer of
the Company until December 31, 2010, unless the Employment Agreement is further
extended; and

WHEREAS, the first amendment to the Employment Agreement amended the provision
concerning expenses payable by the Company to Employee effective as of September
1, 2009; and

WHEREAS, the Company and Employee have agreed that the Company will pay to the
Employee an expense allowance beginning July 1, 2010 and desire to further amend
the Employment Agreement to reflect this agreement.

NOW THEREFORE in consideration of the mutual covenants and promises of the
parties, the Company and Employee covenant and agree as follows:

1.

Expenses. Section 2.5 of the Employment Agreement is hereby deleted and replaced
with the following:

Beginning July 1, 2010 and continuing during the Term of the Employment
Agreement, the Company shall pay Employee a flat fee allowance of $15,000 per
month (the “Office Allowance”) which is intended to cover the cost of office
space used by the Employee and all overhead costs associated therewith,
including telephone, fax, supplies, equipment rental, secretarial and other
support. Employee shall not be required to provide evidence of expenses
concerning the Office Allowance and the Office Allowance shall be paid by the
Company to the Employee regardless of the actual amount incurred by the
Employee. Employee shall be responsible for all costs of office space and all
overhead costs associated therewith to the extent such expenses exceed $15,000
in any given month.

In addition to the Office Allowance, the Company will promptly reimburse
Employee for Employee's reasonable out-of-pocket expenses incurred in connection
with Company business provided that Employee submits evidence of such expenses
to the Company on a monthly basis in accordance with Company policy. Such
reasonable out-of-pocket expenses shall be exclusive of expenses concerning
office space used by the Employee and all overhead costs associated therewith as
such expenses are paid by the Company pursuant to the Office Allowance discussed
in this Section 2.5.

--------------------------------------------------------------------------------

2.

Other Terms and Conditions Remain Unchanged. All other terms and conditions of
the Employment Agreement shall remain in effect and unchanged.

3.

Counterparts. This Agreement may be executed in one or more counterparts, all of
which taken together will constitute one and the same Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the day and year first above written.

BE RESOURCES INC., EMPLOYEE A Colorado corporation               By: /s/ Edward
Godin               By: /s/ David Q. Tognoni                 Name: Edward Godin
David Q. Tognoni Title: Director   Date: June 29, 2010 Date: June 29, 2010

2

--------------------------------------------------------------------------------